Citation Nr: 1125625	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to 38 U.S.C.A. Chapter 33 post 9/11 GI Bill educational benefits in excess of 60 percent.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel




INTRODUCTION

The Veteran served in the Minnesota National Guard and was on active duty between 1 May 2006 and 13 August 2007.  Service in Iraq is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran educational benefits of 60 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33.  The Veteran disagreed with the percentage awarded and perfected an appeal. 


FINDINGS OF FACT

1.  The Veteran completed Army basic training between June and November 2005.

2.  The Veteran completed active duty service from 1 May 2006 to 13 August 2007, including service in Iraq.  

3.  The Veteran completed Warrant Officer Candidate training between August and October 2008.

4.  The Veteran participated in Army flight training between October 2008 and March 2009.


CONCLUSION OF LAW

The criteria for benefits in excess of 60 percent under 38 U.S.C.A. Chapter 33 post 9/11 GI Bill educational benefits have been met.  38 U.S.C.A. §§ 3301, 3311 (West. 2010); 38 C.F.R. §§ 21.9505, 21.9640 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2009, The Veteran submitted an application for 38 U.S.C.A. Chapter 38 U.S.C.A. §33 educational benefits known as Post9/11 GI Bill benefits.  In a September 2009 administrative decision, the RO granted 60 percent of the maximum amount payable under the act.  The Veteran disagreed, contending that the time he spent in Warrant Officer Candidate training and subsequent Army flight training should be considered active duty time for purposes of the act.  The Veteran argues that if such time is counted, his percentage of maximum amount payable should be increased.  The Board will first consider preliminary matters and then address the issue on appeal.

Upon receipt of a substantially complete claim, VA has a duty to assist and inform a Veteran seeking benefits under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9510 (2010).  Under 38 C.F.R. §§ 21.1031, 21.1032 (2010), VA must notify a claimant of any information and evidence necessary to substantiate the claim and inform the claimant what information and evidence, if any, the claimant is to provide VA and which information VA will attempt to obtain for the claimant.  VA's duty to assist includes making reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim including obtaining records from federal, state or local governments, medical records from private medical care providers or records from current or former employers.  

In this case, the record shows VA was able to obtain several DD-214 forms showing that the Veteran completed Army basic training between June and November 2005; completed active duty service from 1 May 2006 to 13 August 2007, including service in Iraq; completed Army Warrant Officer Candidate training between August and October 2008; and, participated in Army flight training between October 2008 and March 2009.  The Board finds that there is no other evidence that will assist the Veteran in making his claim and also finds that the Veteran has not contended that other records exist which will further substantiate his claim.  The Board finds that VA has complied with its duty to assist the Veteran.  

The Board also notes that no separate notice of the evidence required to substantiate the claim was sent to the Veteran prior to the September 2009 administrative decision.  The Veteran, however, does not contend that he was prejudiced by not receiving such notice and it appears that such notice would not have assisted the Veteran in making his claim because the crux of the issue on appeal is whether the Veteran served on active duty pursuant to the definitions of active duty under 38 U.S.C.A. Chapter 33.  The Veteran was informed of those definitions in the September 2009 administrative decision and has responded in a May 2010 statement that makes contentions indicating his understanding of the issue before the Board.  For those reasons, the Board finds that VA has satisfied its duty to notify and assist the Veteran in this case.

38 C.F.R. § 21.9520 provides:

A Veteran may establish eligibility for educational assistance under 38 U.S.C.A. chapter 33 based on active duty service after 10 September 2001, if the Veteran (a) serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; (b) serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or (c)(1) after meeting the minimum service requirements in paragraph (a) or (b) of this section (i) an individual makes an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33 by relinquishing eligibility under either 38 U.S.C.A. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; (ii) a member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or (iii) a member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33.

See also 38 U.S.C.A. § 3311 (West 2010).

For purposes of claims under 38 U.S.C.A. chapter 33, active duty means "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302 or 12304.  See 38 C.F.R. § 21.9505 (2010).  Section 21.9505 also provides that:

Active duty does not include -

(1)  Full-time National Guard Duty performed under 32 U.S.C. orders;

(2)  Any period during which the individual -

(i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians;
(ii) served as a cadet or midshipmen at one of the service academies; or
(iii) served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve;

3.  A period of service -

(i) required by an officer pursuant to an agreement under 10 U.S.C. 2107(b);
(ii) required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348;
(iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or
(iv) counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or

(4) A period of Selected Reserve service used to establish eligibility under U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607.

See also 38 U.S.C.A. § 3301 (West 2010).

10 U.S.C. 12103(d) essentially provides that a non-prior service person can be enlisted in the National Guard for a period not less than 6 years nor more than 8 years and that each person shall perform an initial period of active duty for training of not less than 12 weeks.  38 C.F.R. § 21.9505 also provides in pertinent part that "Entry level and skill training means -(1) Basic Combat Training and Advanced Individual Training for members of the Army."  See also 38 U.S.C.A. § 3301(2) (West 2010).

38 C.F.R. § 21.9640 sets out the rates of payment of educational assistance under 38 U.S.C.A. chapter 33.  Specifically, section 21.9640 provides in pertinent part that if a claimant serves the following periods of active duty, the corresponding percentage of maximum chapter 33 educational benefits will be paid:

At least 36 months . . . . . . . .............................100 percent
At least 30 months, but less than 36 months . . . . . . . 90 percent
At least 24 months, but less than 30 months . . . . . . . 80 percent
At least 18 months but less than 24 months . . . . . . . . 70 percent
At least 12 months but less than 18 months . . . . . . . . 60 percent

The RO has determined that the Veteran's service from 1 May 2006 to 13 August 2007 was active duty and that the Veteran's periods of service from June to November 2005, August and October 2008 and October 2008 and March 2009 were not periods of active duty for purposes of Chapter 33.  It appears that the RO determined that the periods deemed not to be active duty were periods of "Entry level and skill training" and as such, are not active duty periods pursuant to 38 C.F.R. § 21.9520.  The RO found that the Veteran was entitled to 60 percent payment of benefits because the service from May 2006 to August 2007 fit within the 12 months but less than 18 months criteria under 38 C.F.R. § 21.9640.  

The Veteran contends that his service during the periods from August and October 2008 and October 2008 and March 2009 should count as active duty as they do not meet the criteria of set out in the definition of "active duty" under 38 C.F.R. § 21.9505 (2010).  

At the outset, the Board finds that the Veteran's service between June and November 2005, the period during which he completed basic training, is specifically addressed in 38 C.F.R. § 21.9505 as a period "served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard."  Thus, that period is specifically not considered active duty for purposes of chapter 33 educational benefits.

The remaining periods are the Veteran's Army Warrant Officer Candidate training between August and October 2008 and his Army flight training between October 2008 and March 2009.  The Board observes that neither training is specifically mentioned as being an "entry level and skill training" under the definition listed in 38 U.S.C.A. § 3301 (West 2010) and 38 C.F.R. § 9505 (2010).  Nor do those periods appear to meet the criteria of prohibited duty specified under the definition of active duty.  The RO, apparently, determined that the Veteran's training was similar to such training and was, therefore, not eligible for purposes of the act.  The Board finds that the plain meaning of the statute does not allow for such interpretation.

"A statutory interpretation begins with the language of the statute, the plain meaning of which we derive from its test and its structure."  Myore v. Nicholson, 489 F.3d 1207, 1211 (Fed.Cir. 2007) (quoting McEntee v. Merit sys. Prot. Bd., 404 F.3d 1320, 1328 (Fed. Cir. 2005)).  Determining a statute's plain meaning requires examining the specific language at issue and the overall structure of the statute."  Gardner v. Derwinski, 1 Vet.App. 584, 586 (1991), aff'd sub nom. Gardner v. Brown 5 F.3d 1456 (Fed. Cir. 1993), aff'd 513 U.S. 115 (1994).  When "the plain meaning of a statute is discernible, that "plain meaning must be given effect."" Johnson v. Brown, 9 Vet.App. 369, 371 (1996).  

The language at issue is: "Entry level and skill training means the following: (A) In the case of members of the Army, Basic Combat Training and Advanced Individual Training."  38 U.S.C.A. § 3301(2)(A).  The language is unambiguous and its plain meaning is unmistakable: entry level and skill training includes two periods of training and neither specifically includes Warrant Officer Candidate school or Army flight training.  If Congress considered such periods of training not to qualify for educational benefits, the language could have been broader.  The language is, however, very specific and limited.  Thus, the plain language of the statute must be given effect.  The Board finds that the Veteran's periods of duty while attending Warrant Officer Candidate School and Army flight training are not entry level and skill training.

The Board finds that the two periods of training at issue do not meet the criteria listed under prohibited duty periods in the definition of "active duty" in 38 C.F.R. § 21.9505.  There is no indication in the record that the duty was performed under 32 U.S.C. orders; such orders are provided during an activation of National Guard personnel for state purposes.  There is no indication that the periods of duty were accomplished while the Veteran was assigned to a civilian institution and pursuing a program of instruction available to civilians, and he has never been a cadet of the U.S. Military Academy, or required to provide service to repay an obligation incurred by the Army's provision of educational benefits to an officer.  In sum, the Board finds that the periods of Warrant Officer Candidate training and Army flight training are periods of active duty for purposes of chapter 33 benefits.  

The specific periods in question were 19 August 2008 to 6 October 2008 and 7 October 2008 to 3 March 2009, or a total of 147 days.  As noted above, the Veteran completed active duty service from 1 May 2006 to 13 August 2007 for a total of 14 months and 13 days.  Combined, the total time of active duty service is a little more than 19 months.  Under the provisions of 38 C.F.R. § 21.9640, the Veteran's total time meets the criteria of at least 18 months but less than 24 months for 70 percent of maximum benefits.

The Veteran's claim is warranted to that extent.


ORDER

Benefits of 70 percent under 38 U.S.C.A. Chapter 33 post 9/11 GI Bill is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


